UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7610



HERMAN ELLIS BREWINGTON,

                                                Plaintiff - Appellant,

          versus


MICHAEL JAMES HOWE;        NEW   HANOVER    COUNTY
SHERIFF’S DEPARTMENT,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:04-ct-00445-FL)


Submitted: January 25, 2007                  Decided:   January 30, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herman Ellis Brewington, Appellant Pro Se. James Redfern Morgan,
Jr., WOMBLE CARLYLE, SANDRIDGE & RICE, PLLC, Winston-Salem, North
Carolina; Mark Allen Davis, WOMBLE, CARLYLE, SANDRIDGE & RICE,
PLLC, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Herman Ellis Brewington appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. Brewington v. Howe, No. 5:04-ct-00445-FL (E.D.N.C. Aug. 15,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -